Exhibit 10.63

Strictly Confidential

 

Lehman Commercial Paper Inc.

745 Seventh Avenue

New York, New York 10019

 

Lehman Brothers Inc.

745 Seventh Avenue

New York, New York 10019

Bear, Stearns & Co. Inc.

383 Madison Avenue

New York, New York 10179

 

Bear Stearns Corporate Lending Inc.

383 Madison Avenue

New York, New York 10179

March 13, 2006

COMMITMENT LETTER

PERSONAL AND CONFIDENTIAL

Pinnacle Entertainment, Inc.

3800 Howard Hughes Parkway

Las Vegas, Nevada 89109

Attention: Daniel R. Lee, Chairman of the Board and

                 Chief Executive Officer

Ladies and Gentlemen:

This commitment letter agreement (together with all exhibits and schedules
hereto, the “Commitment Letter”) will confirm the understanding and agreement
among Lehman Commercial Paper Inc. (“LCPI”), Lehman Brothers Inc. (“Lehman
Brothers”), Bear, Stearns & Co. Inc. (“Bear Stearns” together with Lehman
Brothers, the “Arrangers”) and Bear Stearns Corporate Lending Inc. (“BSCL”;
together with LPCI, the “Initial Lenders”; the Initial Lenders and the Arrangers
being referred to herein collectively as the “Commitment Parties”) and Pinnacle
Entertainment, Inc., a Delaware corporation (together with each of its
subsidiaries, the “Company”), in connection with the proposed financing for the
acquisition of all of the issued and outstanding capital stock of Aztar
Corporation (together with each of its subsidiaries, the “Acquired Business”).
We understand that the Company proposes to acquire all of the issued and
outstanding capital stock of the Acquired Business (the “Acquisition”). The date
on which the Acquisition is consummated is referred to as the “Closing Date.”

You have advised us that the total funds needed to finance the Acquisition
(including (i) fees and expenses (which will be approximately $149 million),
(ii) the refinancing of approximately $731 million of existing debt of the
Acquired Business (the “Acquired Business Existing Public Debt”), (iii) the
refinancing of approximately $646 million of existing debt of the Company (the
“Company Existing Public Debt”; together with the Acquired Business Existing
Public Debt, the “Existing Public Debt”) and (iv) premiums in connection with
the redemption of the Existing Public Debt of approximately $73 million) will be
approximately $3,057 million and that such funds will be provided from the
following sources:

 

  •   $1,650 million of borrowings by the Company under Senior Term Loan
Facilities (collectively with a $500 million Revolving Credit Facility, but not
including any future incremental credit facility, the “Credit Facilities”) among
the Company, the Initial Lenders and the financial institutions party thereto;



--------------------------------------------------------------------------------

  •   the issuance by the Company of $1,250 million (less the amount of the
Existing Public Debt that remains outstanding after the Closing Date and accrued
interest and tender premiums allocable thereto) in aggregate principal amount of
high yield securities (the “Notes”) or, in the event the Notes are not issued at
the time the Acquisition is consummated, $1,250 million (less the amount of the
Existing Public Debt that remains outstanding after the Closing Date and accrued
interest and tender premiums allocable thereto) of borrowings by the Company
under a senior subordinated increasing rate interim loan facility (the “Interim
Loan Facility” and, together with the Credit Facilities, the “Facilities”); and

 

  •   approximately $157 million of existing cash balances from the Company and
the Acquired Business (assuming the Company does not receive any additional
insurance proceeds during 2006 and on or prior to the Closing Date).

As used below, the defined term “Company” will mean both the Company prior to
the Acquisition and, as applicable, the Company together with the Acquired
Business, after giving effect to the Acquisition.

1. The Commitments.

(a) You have requested (i) that the Initial Lenders (collectively with each
other entity that becomes a lender under the Credit Facilities, the “Senior
Lenders”) commit to provide the entire amount of the Credit Facilities upon the
terms and subject to the conditions set forth in this Commitment Letter and in
the Summary of Terms of Credit Facilities attached hereto as Exhibit A (the
“Credit Facilities Term Sheet”) and (ii) that the Initial Lenders (collectively
with each other entity that becomes a lender under the Interim Loan Facility,
the “Interim Lenders”; the Interim Lenders and the Senior Lenders are referred
to herein collectively as the “Lenders”) commit to provide the entire amount of
the Interim Loan Facility upon the terms and subject to the conditions set forth
or referred to in this Commitment Letter and in the Summary of Terms of Interim
Loans attached hereto as Exhibit B (the “Interim Loans Term Sheet” and, together
with the Credit Facilities Term Sheet, the “Term Sheets”).

(b) Based on the foregoing, (i) LCPI is pleased to confirm by this Commitment
Letter its commitment to you to provide or cause one or more of its affiliates
to provide 50% of the Credit Facilities and (ii) BSCL is pleased to confirm by
this Commitment Letter its commitment to you to provide or cause one or more of
its affiliates to provide 50% of the Credit Facilities (collectively, the
“Senior Loan Commitment”).

(c) Based on the foregoing, (i) LCPI is pleased to confirm by this Commitment
Letter its commitment to you to provide or cause one or more of its affiliates
to provide 50% of the Interim Loan Facility and (ii) BSCL is pleased to confirm
by this Commitment Letter its commitment to you to provide or cause one or more
of its affiliates to provide 50% of the Interim Loan Facility (collectively, the
“Interim Loans Commitment” and, together with the Senior Loan Commitment, the
“Commitments”). You agree that if the Initial Lenders determine, in consultation
with the Company, that it would be advisable to structure the loans under the
Interim Loan Facility (the “Interim Loans”) as securities to facilitate
syndication of the Interim Loans Commitment, the documentation contemplated by
this Commitment Letter will be modified to the extent necessary to provide for
an issuance of securities and otherwise such securities shall have the same
terms as those of the Interim Loans.

 

2



--------------------------------------------------------------------------------

(d) Pursuant to an Engagement Letter, dated as of the date hereof (the
“Engagement Letter”), among you and the Arrangers, as further consideration for
the Interim Loans Commitment, you have engaged the Arrangers to act as your
exclusive joint underwriters, exclusive joint initial purchasers and/or
exclusive joint placement agents and joint book managers in connection with the
sale of the Permanent Securities (as defined in the Engagement Letter).

(e) It is agreed that the Arrangers will act as the sole joint book-runners and
sole joint lead arrangers for the Credit Facilities and the Interim Loan
Facility and that LCPI will act as the sole and exclusive Administrative Agent
(acting in such role, the “Administrative Agent”) for the Credit Facilities and
the Interim Loan Facility and BSCL will act as the sole and exclusive
Syndication Agent (the “Syndication Agent”; and together with the Administrative
Agent, the “Agents”) for the Credit Facilities and the Interim Loan Facility.
Each of the Commitment Parties will have the rights and authority customarily
given to financial institutions in such roles, but will have no duties other
than those expressly set forth herein. You agree that no other agents,
co-agents, arrangers or book-runners will be appointed, no other titles will be
awarded and no compensation (other than that expressly contemplated by the
Credit Facilities Term Sheet or the Fee Letter referred to below) will be paid
in connection with the Credit Facilities or the Interim Loan Facility unless you
and we so agree.

(f) The commitments and agreements of the Commitment Parties described herein
are subject to (i) there not having been a Material Adverse Effect (as defined
below) since December 31, 2005 (the date of the most recent audited financial
statements delivered to the Arrangers as of the date hereof) or any change,
effect, event, development or occurrence or state of facts since December 31,
2005 that individually or in the aggregate has had or would reasonably be
expected to have a Material Adverse Effect, (ii) the Arrangers having been
afforded a period of at least 30 consecutive days following the delivery of
indicative ratings and the launch of the general syndication of the Facilities
and immediately prior to the Closing Date to syndicate the Facilities, which the
Arrangers agree shall be launched promptly after the availability of the
applicable confidential information memorandum, and (iii) the other conditions
set forth below or referred to in the Funding Conditions attached hereto as
Exhibit D. “Material Adverse Effect” shall mean any change, effect, event or
occurrence or state of facts (A) that is materially adverse to the business,
assets, properties, financial condition or results of operations of the Acquired
Business taken as a whole but excluding any of the foregoing resulting from
(I) changes in international or national political or regulatory conditions
generally (in each case, to the extent not disproportionately affecting the
Acquired Business as compared to other gaming companies), (II) changes or
conditions generally affecting the U.S. economy or financial markets or
generally affecting the industry in which the Acquired Business operates (in
each case, to the extent not disproportionately affecting the Acquired Business
as compared to other gaming companies), (III) changes in tax rates in any state
in which the Acquired Business operates, (IV) the introduction of gaming in any
state adjoining any state in which the Acquired Business operates, (V) any
change in law that legalizes other forms of gaming in any state in which the
Acquired Business operates, as long as such change in law does not reduce or
alter the scope, manner of operation, type, nature or timing of any permitted
gaming activities which the Acquired Business is permitted to conduct, (VI) any
change in state law, as long as such change in law does not reduce or alter the
scope, manner of operation, type, nature or timing of any permitted gaming
activities which the Acquired Business is permitted to conduct and as long as
such change in law does not disproportionately affect the Acquired Business as
compared to other gaming companies in the state) and/or (VII) any matters
disclosed in Section 8.03(e) of the disclosures schedules to the Merger
Agreement of the Acquired Business or (B) that prevents or materially delays the
Acquired Business from performing its material obligations under the Merger
Agreement or the consummation of the transactions contemplated thereby.

2. Fees and Expenses. In consideration of the execution and delivery of this
Commitment Letter by the Commitment Parties, you agree to pay the fees and
expenses set forth in Annex A-I to the

 

3



--------------------------------------------------------------------------------

Credit Facilities Term Sheet and in the Fee Letter dated the date hereof (the
“Fee Letter”) as and when payable in accordance with the terms thereof. In
consideration of the execution and delivery of this Commitment Letter by the
Initial Lenders as Interim Lenders, you agree to pay the fees and expenses
contemplated by the Fee Letter as and when payable in accordance with the terms
thereof.

3. Indemnification.

(a) The Company hereby agrees to indemnify and hold harmless each of the
Commitment Parties, the other Lenders and each of their respective affiliates
and all their respective officers, directors, partners, trustees, employees,
shareholders, advisors, agents, attorneys and controlling persons and each of
their respective heirs, successors and assigns (each, an “Indemnified Person”)
from and against any and all losses, claims, damages and liabilities to which
any Indemnified Person may become subject arising out of or in connection with
this Commitment Letter, the Credit Facilities, the Interim Loan Facility, the
Extended Term Loans (as defined in the Interim Loans Term Sheet), the Exchange
Notes (as defined in the Interim Loans Term Sheet), the use of the proceeds
therefrom, the Acquisition, any of the other transactions contemplated by this
Commitment Letter or the Engagement Letter, any other transaction related
thereto or any claim, litigation, investigation or proceeding relating to any of
the foregoing, regardless of whether any Indemnified Person is a party thereto,
and to reimburse each Indemnified Person promptly upon demand for all
out-of-pocket and documented legal and other expenses reasonably incurred by it
in connection with investigating, preparing to defend or defending, or providing
evidence in or preparing to serve or serving as a witness with respect to, any
lawsuit, investigation, claim or other proceeding relating to any of the
foregoing (including, without limitation, in connection with the enforcement of
the indemnification obligations set forth herein); provided, however, that no
Indemnified Person will be entitled to indemnity hereunder in respect of any
loss, claim, damage, liability or expense to the extent that it is found by a
final, non-appealable judgment of a court of competent jurisdiction that such
loss, claim, damage, liability or expense resulted from the gross negligence or
willful misconduct of such Indemnified Person. In no event will any Indemnified
Person be liable on any theory of liability for indirect, special or
consequential damages, lost profits or punitive damages as a result of any
failure to fund any of the Credit Facilities or the Interim Loan Facility
contemplated hereby or otherwise in connection with the Credit Facilities or
Interim Loan Facility. No Indemnified Person will be liable for any damages
arising from the use by unauthorized persons of information, projections or
other materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by unauthorized persons.

(b) The Company further agrees that, without the prior written consent of each
of the Commitment Parties, which consent will not be unreasonably withheld, it
will not enter into any settlement of a lawsuit, claim or other proceeding
arising out of this Commitment Letter or the transactions contemplated by this
Commitment Letter unless such settlement includes an explicit and unconditional
release from the party bringing such lawsuit, claim or other proceeding of all
Indemnified Persons. The Company shall not be liable for any settlement effected
without its consent, such consent not to be unreasonably withheld.

(c) In case any action or proceeding is instituted involving any Indemnified
Person for which indemnification is to be sought hereunder by such Indemnified
Person, then such Indemnified Person will promptly notify the Company of the
commencement of any action or proceeding; provided, however, that the failure so
to notify the Company will not relieve the Company from any liability that it
may have to such Indemnified Person pursuant to this Section 3 or from any
liability that it may have to such Indemnified Person other than pursuant to
this Section 3. Notwithstanding the above, following such notification, the
Company may elect in writing to assume the defense of such action or proceeding,
and, upon such election, it will not be liable for any legal costs subsequently
incurred by such Indemnified Person (other than reasonable costs of
investigation and providing evidence) in connection therewith,

 

4



--------------------------------------------------------------------------------

unless (i) it has failed to provide counsel reasonably satisfactory to such
Indemnified Person in a timely manner, (ii) counsel provided by the Company
reasonably determines that its representation of such Indemnified Person would
present it with a conflict of interest or (iii) the Indemnified Person
reasonably determines that there may be legal defenses available to it which are
different from or in addition to those available to the Company. In connection
with any one action or proceeding, the Company will not be responsible for the
fees and expenses of more than one separate law firm (in addition to local
counsel) for all Indemnified Persons.

(d) The Company and the Commitment Parties agree that if any indemnification or
reimbursement sought pursuant to this Section 3 is judicially determined to be
unavailable for a reason other than the gross negligence or willful misconduct
of such Indemnified Person, then the Company will contribute to the amount paid
or payable by such Commitment Party, as a result of such losses, claims,
damages, liabilities and expenses for which such indemnification or
reimbursement is held unavailable (i) in such proportion as is appropriate to
reflect the relative benefits to the Company, on the one hand, and such
Commitment Party, as the case may be, on the other hand, in connection with the
transactions to which such indemnification or reimbursement relates, or (ii) if
the allocation provided by clause (i) above is judicially determined not to be
permitted, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative faults of the Company,
on the one hand, and such Commitment Party, on the other hand, as well as any
other equitable considerations.

4. Expiration of Commitment. The Commitments will expire at 5:00 p.m., New York
City time, on March 31, 2006 unless on or prior to such time you have executed
and returned to the Arrangers a copy of this Commitment Letter, the Fee Letter
and the Engagement Letter. If you do so execute and deliver to the Arrangers
this Commitment Letter, the Fee Letter and the Engagement Letter, each Initial
Lender agrees to hold its Commitments available for you until the earliest of
(i) the consummation of the Acquisition with or without the funding of the
Credit Facilities or the Interim Loan Facility, (ii) the termination of any
definitive executed agreement in respect of the Acquisition (an “Acquisition
Agreement”) and (iii) 5:00 p.m., New York City time, on the one year anniversary
of the date hereof; provided, that, in the event the date of signing of an
Acquisition Agreement by the Company and the Acquired Business or any of their
respective affiliates (the “Signing Date”) occurs on or prior to the one year
anniversary of the date hereof, the foregoing date specified in this clause
(iii) will be extended to the date that is the earlier of (A) the one-year
anniversary of the Signing Date and (B) the 18-month anniversary of the date
hereof. The Commitments will terminate on the Closing Date, and you agree to
rely exclusively on your rights and the commitments set forth in the Credit
Documentation and Interim Loan Agreement in respect of all loans and extensions
of credit to be made after the Closing Date.

5. Confidentiality.

(a) This Commitment Letter, Fee Letter and the Engagement Letter and the terms
and conditions contained herein and therein may not be disclosed by the Company
to any person or entity without the prior written consent of the Commitment
Parties, such consent not to be unreasonably withheld or delayed other than
(i) to the Acquired Business and such of your and their agents and advisors,
(ii) other than the Fee Letter and the Engagement Letter, to the rating
agencies, (iii) in any filing in any public record in which it is required by
law (or deemed advisable by the Company in connection with the Acquisition) to
be filed, (iv) at the request of any regulatory body, and (v) such other
disclosures required by a judicial or administrative proceeding or as otherwise
required by law or regulation.

(b) You acknowledge that each Commitment Party and its affiliates (the term
“Commitment Party,” when used in this paragraph, includes all such affiliates)
may be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and

 

5



--------------------------------------------------------------------------------

otherwise. The Commitment Parties will not use confidential information obtained
from you by virtue of the transactions contemplated by this Commitment Letter or
their other relationships with you in connection with the performance by the
Commitment Parties of services for other companies, and the Commitment Parties
will not furnish any such information to other companies. You also acknowledge
that the Commitment Parties have no obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained from other companies.

6. Assignment and Syndication.

(a) The parties hereto agree that the Arrangers will have the right, in
consultation with you, to syndicate the Facilities and the Commitments to one or
more groups of financial institutions or other investors; provided, that the
commitments hereunder may not be assigned, in whole or in part, prior to the
Closing Date without your prior written consent. The Arrangers will have the
right, in consultation with you, to manage all aspects of any such syndication,
including decisions as to the selection of financial institutions or other
investors to be approached and when they will be approached, the acceptance of
commitments, the amounts offered, the amounts allocated and the compensation
provided. Upon the reasonable request of the Arrangers, the Company shall use
its commercially reasonable efforts to assist the Arrangers in such syndication
process, including, without limitation: (i) ensuring that the syndication
efforts benefit from the existing lending relationships of the Company (and, to
the extent practicable, the Acquired Business); (ii) arranging for direct
contact between senior management and other representatives and advisors of the
Company (and, to the extent practicable, the Acquired Business) and the proposed
Lenders; (iii) assisting in the preparation of Confidential Information
Memoranda and other marketing materials to be used in connection with any
syndication, including causing such Confidential Information Memoranda to
conform to market standards for similar transactions as reasonably determined by
the Arrangers and, at the reasonable request of the Arrangers, the preparation
of versions of the Confidential Information Memoranda that do not contain
material non-public information concerning the Company or the Acquired Business,
their respective affiliates or their securities for purposes of United States
federal and state securities laws; and (iv) hosting, with the Arrangers, one or
more meetings of prospective Lenders, and, in connection with any such Lender
meeting, consulting with the Arrangers with respect to the presentations to be
made at such meeting, and making available appropriate officers and
representatives of the Company (and, to the extent practicable, the Acquired
Business) to rehearse such presentations prior to such meetings, as reasonably
requested by the Arrangers. You also agree that, at your expense, you will work
with the Arrangers to procure a rating for the Credit Facilities and the Interim
Loan Facility by Moody’s Investors Service, Inc. and Standard & Poor’s Ratings
Group prior to the commencement of the general syndication of the Facilities.

(b) To assist the Arrangers in their syndication efforts, you agree promptly to
prepare and provide to the Arrangers such information with respect to the
Company, the Acquired Business, the Acquisition and the other transactions
contemplated hereby as it may reasonably request, including all financial
information and projections as it may reasonably request, including a reasonably
detailed business plan for fiscal 2006 through fiscal 2011 in form and substance
consistent with what the Company has delivered to the Arrangers in prior
financing transactions (the “Projections”). You hereby represent and covenant
that to the best of your knowledge (i) all information other than the
Projections (the “Information”), that has been or will be made available to the
Arrangers by you or any of your representatives is or will be, when furnished,
and when taken as a whole, complete and correct in all material respects and
does not or will not, when furnished, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements are made and (ii) the Projections that
have been or will be made available to the Arrangers by you or any of your
representatives, in connection with the transactions contemplated hereby, have
been or will be prepared in good faith based upon assumptions believed to be
reasonable at the time made. You understand that in

 

6



--------------------------------------------------------------------------------

arranging and syndicating the Facilities and the Commitments we may use and rely
on the Information and Projections without independent verification thereof. If,
at any time from the date hereof until the Closing Date, any of the
representations and covenants in this section would be, to your knowledge,
incorrect if the information or Projections were being furnished, and such
representations and warranties were being made, at such time, then you will use
your commercially reasonable efforts to promptly supplement the Information and
the Projections so that such representations and warranties will be correct
under those circumstances.

(c) To ensure an orderly and effective syndication of the Facilities and the
Commitments, you agree that, from the date hereof until the earlier of the
termination of the syndication as determined by the Arrangers and 45 days
following the Closing Date, you will not, and will not permit any of your
affiliates to, syndicate or issue, attempt to syndicate or issue, announce or
authorize the announcement of the syndication or issuance of, or engage in
discussions concerning the syndication or issuance of, any debt facility, or
debt or equity security of the Company or any of its subsidiaries (other than
the syndication of the Facilities and the offering of the Notes, in each case,
as contemplated hereby, and any equity securities the proceeds from which would
be used to prepay the Tranche X Term Loans (as defined in the Credit Facilities
Term Sheet)), including any renewals or refinancings of any existing debt
facility, that would in the Arrangers judgment be expected to have an adverse
impact on the syndication of the Facilities.

7. Survival. The provisions of this Commitment Letter relating to the payment of
fees and expenses, indemnification and contribution and confidentiality and the
provisions of Sections 6 and 8 hereof will survive the expiration or termination
of the Commitments or this Commitment Letter (including any extensions) and the
execution and delivery of definitive financing documentation provided, that the
provisions hereof relating to indemnification will be superseded on the Closing
Date to the extent replaced by the provisions of the financing documentation.

8. Choice of Law; Jurisdiction; Waivers.

(a) This Commitment Letter will be governed by and construed in accordance with
the laws of the State of New York. The Company and the Commitment Parties hereby
irrevocably submit to the non-exclusive jurisdiction of any New York State court
or Federal court sitting in the County of New York in respect of any suit,
action or proceeding arising out of or relating to the provisions of this
Commitment Letter or the Fee Letter and irrevocably agree that all claims in
respect of any such suit, action or proceeding may be heard and determined in
any such court. The parties hereto hereby waive any objection that they may now
or hereafter have to the laying of venue of any such suit, action or proceeding
brought in any such court, and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
The parties hereto hereby waive, to the fullest extent permitted by applicable
law, any right to trial by jury with respect to any action or proceeding arising
out of or relating to this Commitment Letter or the Fee Letter.

(b) No Senior Lender or Interim Lender will be liable in any respect for any of
the obligations or liabilities of any other Senior Lender or Interim Lender
under this letter or arising from or relating to the transactions contemplated
hereby.

9. Miscellaneous.

(a) This Commitment Letter may be executed in one or more counterparts, each of
which will be deemed an original, but all of which taken together will
constitute one and the same instrument. Delivery of an executed signature page
of this Commitment Letter by facsimile transmission will be effective as
delivery of a manually executed counterpart hereof. This Commitment Letter may
not be amended or waived except by an instrument in writing signed by each of
the Commitment Parties and you.

 

7



--------------------------------------------------------------------------------

(b) The Company may not assign any of its rights, or be relieved of any of its
obligations, without the prior written consent of each of the Lenders (and any
purported assignment without such consent will be null and void).

(c) This Commitment Letter and the attached Exhibits and Schedules set forth the
entire understanding of the parties hereto as to the scope of the Commitments
and the obligations of the Lenders and the Commitment Parties hereunder. This
Commitment Letter supersedes all prior understandings and proposals, whether
written or oral, between any of the Lenders and you relating to any financing or
the transactions contemplated hereby. This Commitment Letter is in addition to
the agreements of the parties contained in the Engagement Letter and the Fee
Letter.

(d) This Commitment Letter has been and is made solely for the benefit of the
parties signatory hereto, the Indemnified Persons, and their respective heirs,
successors and assigns, and nothing in this Commitment Letter, expressed or
implied, is intended to confer or does confer on any other person or entity any
rights or remedies under or by reason of this Commitment Letter or the
agreements of the parties contained herein.

(e) You acknowledge that the Lenders and the Commitment Parties may be (or may
be affiliated with) full service financial firms and as such from time to time
may effect transactions for their own account or the account of customers, and
hold long or short positions in debt or equity securities or loans of companies
that may be the subject of the transactions contemplated by this Commitment
Letter. You hereby waive and release, to the fullest extent permitted by law,
any claims you have with respect to any conflict of interest arising from such
transactions, activities, investments or holdings, or arising from the failure
of any Commitment Party or one or more Lenders or any of their respective
affiliates to bring such transactions, activities, investments or holdings to
your attention.

(f) You agree to provide us, prior to the Closing Date, with all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the U.S.A. Patriot Act.

 

8



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, kindly sign and return to us the
enclosed copy of this Commitment Letter.

 

Very truly yours, LEHMAN COMMERCIAL PAPER INC. By:  

/s/ William J. Hughes

Name:   William J. Hughes Title:   Managing Director LEHMAN BROTHERS INC. By:  

/s/ William J. Hughes

Name:   William J. Hughes Title:   Managing Director BEAR, STEARNS & CO. INC.
By:  

/s/ Richard Bram Smith

Name:   Richard Bram Smith Title:   Senior Managing Director BEAR STEARNS
CORPORATE LENDING INC. By:  

/s/ Richard Bram Smith

Name:   Richard Bram Smith Title:   Vice President



--------------------------------------------------------------------------------

Accepted and agreed to as of the

date first above written:

PINNACLE ENTERTAINMENT, INC. By:  

/s/ Stephen H. Capp

Name:   Stephen H. Capp Title:  

Executive Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A TO COMMITMENT LETTER

SUMMARY OF TERMS OF CREDIT FACILITIES

Set forth below is a summary of certain of the terms of the Credit Facilities
and the documentation related thereto. Capitalized terms used and not otherwise
defined herein have the meanings set forth in the Commitment Letter to which
this Summary of Terms is attached and of which it forms a part.

 

I.    Parties       Borrower    Pinnacle Entertainment, Inc. (the “Company”).   
Guarantors    Each of the Company’s direct and indirect subsidiaries (other than
foreign subsidiaries of the Company to the extent it would result in material
adverse tax, foreign gaming or foreign law consequences, Unrestricted
Subsidiaries and Immaterial Subsidiaries (each to be defined in a manner
consistent with the Second Amended and Restated Credit Agreement, dated as of
December 14, 2005 (the “Existing Credit Agreement”)) and certain other
exceptions consistent with the Existing Credit Agreement), among the Company,
the lenders party thereto, LCPI, as administrative agent, and BSCL, as
syndication agent) (the “Guarantors”; the Company and the Guarantors,
collectively, the “Credit Parties”).    Unrestricted Subsidiaries    The
subsidiaries of the Company in Argentina, Chile and the Bahamas and other
subsidiaries of the Company acquired or formed after the Closing Date that meet
requirements to be agreed. Foreign Unrestricted Subsidiaries may engage in the
casino/hotel business and own casino/hotel assets in foreign jurisdictions.   

Joint Lead

Arrangers and Joint Book-Runners

  

 

Lehman Brothers Inc. and Bear, Stearns & Co. Inc. (in such capacities, the
“Arrangers”).

   Syndication Agent    Bear Stearns Corporate Lending Inc. (in such capacity,
the “Syndication Agent”).    Administrative Agent    Lehman Commercial Paper
Inc. (in such capacity, the “Administrative Agent”).    Senior Lenders    A
syndicate of banks, financial institutions and other entities arranged by the
Arrangers with the consultation of the Company; provided, that any such
syndication prior to the Closing Date shall comply with the terms and conditions
set forth in the Commitment Letter (collectively, the “Senior Lenders”).

 

A-1



--------------------------------------------------------------------------------

II.    Types and Amounts of Credit Facilities       Senior Term Loan Facilities
   Senior Term Loan Facilities (the “Term Loan Facilities”) in an aggregate
principal amount equal to $1,650 million (the loans thereunder, the “Term
Loans”) as follows:       A six and one-half-year term loan facility (the
“Tranche X Term Loan Facility”) in an aggregate principal amount equal to $400
million (the loans thereunder, the “Tranche X Term Loans”). The Tranche X Term
Loans will be repayable in equal quarterly installments in an aggregate annual
amount equal to 1% of the initial principal amount of the Term Loans during the
five years and three months following the one year anniversary of the Closing
Date with the balance payable on the six and one-half year anniversary of the
Closing Date.       A seven-year term loan facility (the “Tranche B Term Loan
Facility”, and collectively with the Tranche X Term Loan Facility, the “Term
Loan Facilities”) in an aggregate principal amount equal to $1,250 million (the
loans thereunder, the “Tranche B Term Loans”, and collectively with the Tranche
X Term Loans, the “Term Loans”). The Tranche B Term Loans will be repayable in
equal quarterly installments in an aggregate annual amount equal to 1% of the
initial principal amount of the Tranche B Term Loans during the five years and
nine months following the one year anniversary of the Closing Date with the
balance payable on the seventh anniversary of the Closing Date.   

Availability

   The Term Loans will be made in a single drawing on the Closing Date.   

Purpose

   The proceeds of the Term Loans will be used to finance, in part, the
Acquisition (including related fees and expenses (including severance costs)),
to refinance certain existing indebtedness of the Acquired Business and the
Company, and for general corporate purposes of the Company and its subsidiaries,
including without limitation to finance capital expenditures, asset purchases,
other investments.    Incremental Credit Facility    The Company will have the
right to solicit commitments for a pre-approved (but not pre-committed) increase
in the Revolving Credit Facility and/or an incremental term loan facility (the
“Incremental Term Loan Facility”) in an aggregate principal amount up to $300
million on, in the case of the Incremental Term Loan Facility, terms
substantially the same as those applicable to the Tranche B Term Loan Facility
(subject to exceptions consistent with those in the Existing Credit Agreement).
The term loans under the Incremental Term Loan Facility (the “Incremental
Loans”), together with the Term Loans,

 

A-2



--------------------------------------------------------------------------------

     are referred to herein as the “Senior Term Loans.” Such increases in the
Revolving Credit Facility or Incremental Loans may be provided by existing
Senior Lenders or other persons who become Senior Lenders in connection
therewith and will be subject to customary conditions and price protection
consistent with the Existing Credit Agreement. No Senior Lender will be
obligated to provide any such increase or Incremental Loans.  

Purpose

   The proceeds from the Incremental Term Loan Facility may be used for general
corporate purposes of the Company and its subsidiaries, including, without
limitation, for permitted acquisitions, to finance the capital expenditures,
asset purchases and other investments and to prepay the Interim Loans or the
Term Loans (as defined in Exhibit C to the Commitment Letter).   Revolving
Credit Facility    A five-year revolving credit facility (the “Revolving Credit
Facility”; together with the Term Loan Facilities and any Incremental Term Loan
Facility, the “Credit Facilities”) in an aggregate principal amount equal to
$500 million (the loans thereunder, the “Revolving Credit Loans”, and together
with the Senior Term Loans, the “Loans”).      The Company shall have the right
on or prior to the Closing Date, to solicit commitments for an additional amount
of commitments in respect of the Revolving Credit Facility such that the
aggregate commitments in respect of the Revolving Credit Facility do not exceed
$750 million. Such increases in the Revolving Credit Facility may but shall not
be required to be provided by existing Senior Lenders.  

Availability

   The Revolving Credit Facility will be available on a revolving basis during
the period commencing on the Closing Date and ending on the fifth anniversary of
the Closing Date (the “Revolving Credit Termination Date”); provided, that an
amount to be agreed of Revolving Credit Loans may be used to finance the
Acquisition.  

Letters of Credit

   A portion of the Revolving Credit Facility not in excess of an amount to be
agreed will be available for the issuance of letters of credit (the “Letters of
Credit”) by one or more Senior Lenders to be selected in the syndication process
(each such Senior Lender in such capacity, an “Issuing Senior Lender”). The face
amount of any outstanding Letters of Credit will reduce availability under the
Revolving Credit Facility on a dollar-for-dollar basis. No Letter of Credit will
have an expiration date after the earlier of (i) one year after the

 

A-3



--------------------------------------------------------------------------------

      date of issuance, unless the Issuing Senior Lender otherwise agrees, and
(ii) five business days prior to the Revolving Credit Termination Date; provided
that any Letter of Credit with a one-year tenor may provide for the renewal
thereof for additional one year periods (which shall in no event extend beyond
the date referred to in clause (ii) above).       Drawings under any Letter of
Credit will be reimbursed by the Company (whether with its own funds or with the
proceeds of Revolving Credit Loans) on the next business day. Each Senior Lender
under the Revolving Credit Facility will acquire an irrevocable and
unconditional pro rata participation in each Letter of Credit.   

Swing Line Loans

   A portion of the Revolving Credit Facility not in excess of an amount to be
agreed will be available for swing line loans (the “Swing Line Loans”) from
Lehman Commercial Paper Inc. (in such capacity, the “Swing Line Senior Lender”)
on same-day notice. Any such Swing Line Loans will reduce availability under the
Revolving Credit Facility on a dollar-for-dollar basis. Each Senior Lender under
the Revolving Credit Facility will acquire an irrevocable and unconditional pro
rata participation in each Swing Line Loan.   

Maturity

   The Revolving Credit Termination Date.   

Purpose

   The proceeds of the Revolving Credit Loans will be used to finance the
Company’s capital expenditures, asset purchases and other investments and for
general corporate purposes of the Company and its subsidiaries (including
certain construction projects). III.    Certain Payment Provisions       Fees
and Interest Rates    As set forth on Annex A-I.    Optional Prepayments and
Commitment Reductions   

 

Loans may be prepaid in minimum amounts to be agreed upon without premium or
penalty. Optional prepayments of the Senior Term Loans will be applied ratably
to each tranche and to the installments thereof ratably in accordance with the
then outstanding amounts thereof and may not be reborrowed. The unutilized
portion of the commitments under the Revolving Credit Facility may, upon five
business days’ notice, be permanently reduced or terminated by the Company
without premium or penalty, in minimum amounts to be agreed.

 

A-4



--------------------------------------------------------------------------------

   Mandatory Prepayments and Commitment Reductions    The following amounts will
be applied to prepay the Senior Term Loans (subject to exceptions and thresholds
that are consistent with those set forth in the Existing Credit Agreement):   
  

(i)       100% of the net cash proceeds of any issuance or incurrence of
indebtedness (other than indebtedness otherwise permitted under the Credit
Documentation (as defined below)) after the Closing Date by the Company or any
of its subsidiaries;

     

(ii)      100% of the net cash proceeds of any sale or other disposition
(including as a result of casualty or condemnation) by the Company or any of its
subsidiaries of any assets and certain insurance proceeds recoveries (other than
business interruption), with exceptions for proceeds that are re-invested within
12 months or committed to be re-invested within 12 months and actually
re-invested within a further six months of such commitment, in each case, in
assets otherwise permitted under the Credit Documentation (except for the sale
of inventory in the ordinary course of business, a general basket and de minimis
exceptions consistent with the Existing Credit Agreement with adjustments to
reflect the Acquisition, certain designated dispositions consistent with those
under the Existing Credit Agreement, and certain other dispositions to be agreed
upon); and

     

(iii)     50% of excess cash flow (to be defined in a manner that is consistent
with the Existing Credit Agreement) for each fiscal year of the Company
(commencing with the fiscal year following the fiscal year in which the Closing
Date occurs).

      Each such prepayment of the Senior Term Loans will be applied ratably to
each tranche and to the installments thereof in direct order of maturity and may
not be reborrowed; provided, that proceeds from any event specified in clause
(i) above and the proceeds from certain insurance recoveries shall be applied
first to the prepayment of the Tranche X Term Loans.       In addition, the
Tranche X Term Loans shall be prepaid with 100% of the net cash proceeds of any
sale or issuance of equity (other than issuances pursuant to employee stock
plans and other exceptions to be agreed) after the Closing Date by the Company.
Any such amounts prepaid may not be reborrowed. IV.    Collateral    The
obligations of each Credit Party in respect of the Credit Facilities and certain
interest rate hedge agreements and cash management arrangements provided

 

A-5



--------------------------------------------------------------------------------

      by affiliates of the Lenders at the time such agreements or arrangements
are entered into will be secured by a perfected first priority security interest
(subject to permitted liens) in substantially all of its tangible and intangible
assets (including, without limitation, intellectual property, real property,
licenses, permits and all of the capital stock of each of the Company’s direct
and indirect domestic subsidiaries and 65% of the voting stock and 100% of the
non-voting stock of certain of its first-tier foreign subsidiaries (other than
Unrestricted Subsidiaries)), except for assets as to which the Arrangers
determine, in their reasonable discretion, that the costs of obtaining such a
security interest are excessive in relation to the value of the security to be
afforded thereby and those assets which are not required to be collateral under
the Existing Credit Agreement, and subject to legal or regulatory limitations.
      To the extent any security interest in the intended Collateral or any
deliverable related to the perfection of security interests in the intended
Collateral (other than any Collateral the security interest in which may be
perfected by the filing of a UCC financing statement or the delivery of stock
certificates and the security agreement giving rise to the security interest
therein) is not provided on the Closing Date after your use of commercially
reasonable efforts to do so, the provision of such security interest(s) or
deliverable shall not constitute a condition precedent to the availability of
the Credit Facilities on the Closing Date but shall be required to be delivered
after the Closing Date pursuant to arrangements to be mutually agreed by the
Administrative Agent and the Company. V.    Certain Conditions       Initial
Conditions    The availability of the Credit Facilities is subject to the
conditions set forth on Exhibit D to the Commitment Letter.    On-Going
Conditions    The making of each extension of credit will be conditioned upon
(i) the accuracy in all material respects (except to the extent otherwise
qualified by materiality or similar qualification) of all representations and
warranties in the definitive financing documentation with respect to the Credit
Facilities (the “Credit Documentation”) (including, without limitation, the
material adverse change and litigation representations) and (ii) there being no
default or event of default in existence at the time of, or after giving effect
to the making of, such extension of credit; provided that, the only
representations and

 

A-6



--------------------------------------------------------------------------------

      warranties relating to the Acquired Business and its businesses the making
of which shall be a condition to availability of the Credit Facilities on the
Closing Date shall be the representations made by the Acquired Business in the
Merger Agreement. VI.    Certain Documentation Matters    The Credit
Documentation will contain the following representations, warranties, covenants
and events of default, subject to exceptions, materiality qualifiers, thresholds
and grace periods where appropriate to be determined and generally consistent
with the Existing Credit Agreement:    Representations and Warranties   
Financial statements (including pro forma financial statements); absence of
undisclosed liabilities; no material adverse change (which as of the Closing
Date shall be defined in a manner consistent with the Commitment Letter and
thereafter as mutually agreed by the parties); corporate existence; compliance
with law; corporate power and authority; enforceability of Credit Documentation;
no conflict with law or contractual obligations; no material litigation; no
default; ownership of property; indebtedness; liens; intellectual property;
taxes; Federal Reserve regulations; ERISA; Investment Company Act; licenses;
permits; franchises and regulatory approvals; subsidiaries; environmental
matters; solvency; labor matters; accuracy of disclosure; creation and
perfection of security interests; status of the Credit Facilities as senior
debt; use of proceeds; Regulation H; gaming laws; and insurance proceeds.   
Affirmative Covenants    Delivery of financial statements, reports, accountants’
letters, annual budgets (including projections), officers’ certificates and
other information reasonably requested by the Senior Lenders; payment of other
obligations; continuation of business and maintenance of existence and material
rights and privileges; compliance with laws and material contractual
obligations; maintenance of property and insurance; maintenance of books and
records; right of the Senior Lenders to inspect property and books and records;
notices of defaults, litigation and other material events; compliance with
environmental laws; further assurances (including, without limitation, with
respect to security interests in after-acquired property); post-closing filings
with gaming authorities; and agreement to obtain within 90 days after the
Closing Date interest rate protection such that interest on at least 40% of the
Company’s long-term debt is fixed or hedged for a period of not less than three
years on terms and conditions reasonably satisfactory to the Arrangers.

 

A-7



--------------------------------------------------------------------------------

  Construction Monitoring    A third party construction monitor arrangement
consistent with the terms set forth in the Existing Credit Agreement.  
Financial Covenants    Only the following: minimum interest coverage ratio,
maximum senior leverage ratio and maximum total debt leverage ratio. The
financial covenants shall apply to the Company and its subsidiaries and shall be
tested on a rolling four-quarter basis at the end of each fiscal quarter after
the Closing Date.   Negative Covenants    Consistent with those set forth in the
Existing Credit Agreement (with modifications to be agreed upon to reflect the
Acquisition), limitations on: indebtedness (including preferred stock); liens;
guarantee obligations; mergers and acquisitions, consolidations, liquidations
and dissolutions; sales of assets; dividends and other payments in respect of
capital stock; maintenance capital expenditures and discretionary capital
expenditures; investments, loans and advances; optional payments and
modifications of subordinated and other debt instruments; transactions with
affiliates; sale and leasebacks; changes in fiscal year; negative pledge
clauses; changes in lines of business; restrictions on subsidiary distributions;
hedge agreements; and changes to the Deferred Compensation Plan and Directors
and Officers’ Trust (each to be defined in a manner consistent with the Existing
Credit Agreement).   Events of Default    Nonpayment of principal when due;
nonpayment of interest, fees or other amounts after a grace period to be agreed
upon; material inaccuracy of representations and warranties; violation of
covenants (subject, in the case of certain affirmative covenants, to a grace
period to be agreed upon); cross-default to indebtedness in excess of an amount
to be agreed upon; bankruptcy events; certain ERISA events; material judgments;
actual or asserted invalidity of any guarantee or security document,
subordination provisions or security interest; and a change of control (the
definition of which is to be agreed but which will include, without limitation,
a change of control under the definitive documentation governing the Interim
Loan Facility (the “Interim Loan Agreement”)).   Voting    Amendments and
waivers with respect to the Credit Documentation will require the approval of
Senior Lenders holding not less than a majority of the aggregate amount of the
Senior Term Loans, Revolving Credit Loans (including participations in Letters
of Credit and Swing Line Loans) and unused commitments under the Credit
Facilities, except (subject to customary lender replacement provisions) that (i)
the consent of each Senior Lender directly and adversely affected thereby will
be required with respect to (a) reductions in the

 

A-8



--------------------------------------------------------------------------------

     amount or extensions of the scheduled date of final maturity of any loan,
(b) reductions in the rate of interest or any fee or extensions of any due date
thereof, (c) increases in the amount or extensions of the expiry date of any
Senior Lender’s commitment, (d) modifications to the pro rata provisions of the
Credit Documentation or (e) modifications to the assignment and participation
provisions of the Credit Documentation which further restrict assignments
thereunder and (ii) the consent of 100% of the Senior Lenders will be required
with respect to (a) modifications to any of the voting percentages and (b)
releases of all or substantially all of the collateral or all or substantially
all of the Guarantees other than in accordance with the provisions of the Credit
Documentation. In addition, the consent of Senior Lenders holding a majority of
the aggregate amount of the funded and unfunded commitments under a Credit
Facility will be required with respect to certain modifications
disproportionately affecting such Credit Facility.   Assignments and
Participations    Each Senior Lender may assign any or all of its loans and
commitments to its affiliates or to one or more banks, financial institutions or
other entities. Except for assignments (i) by or to the Arrangers and their
respective affiliates, (ii) to another Senior Lender or to an affiliate of a
Senior Lender or (iii) of funded Senior Term Loans, assignments will require the
consent of the Administrative Agent and, so long as no event of default has
occurred and is continuing, the Company (which consent in each case will not be
unreasonably withheld or delayed). Non-pro rata assignments will be permitted.
Partial assignments (other than to another Senior Lender or to an affiliate of a
Senior Lender), must be at least $1.0 million, in the case of the Term Loan
Facilities, and $5.0 million, in the case of the Revolving Credit Facility,
unless otherwise agreed by the Company and the Administrative Agent. Upon
assignment, the assignee will become a Senior Lender for all purposes under the
Credit Documentation under documentation reasonably acceptable to the
Administrative Agent. Promissory notes will be issued under the Credit
Facilities only upon request.   Yield Protection    The Credit Documentation
will contain customary provisions (i) protecting the Senior Lenders against
increased costs or loss of yield resulting from changes in reserve, tax, capital
adequacy and other requirements of law and from the imposition of or changes in
withholding or other taxes and (ii) indemnifying the Senior Lenders for
“breakage costs” incurred in connection with, among other things, any prepayment
of a LIBOR Loan (as defined in Annex A-I) on a day other than the last day of an
interest period with respect thereto.

 

A-9



--------------------------------------------------------------------------------

  Expenses and Indemnification    The Company will pay (i) all reasonable,
documented out-of-pocket expenses of the Administrative Agent, the Syndication
Agent and the Arrangers associated with the syndication of the Credit Facilities
and the preparation, negotiation, execution, delivery and administration of the
Credit Documentation and any amendment or waiver with respect thereto (including
the reasonable documented fees, disbursements and other charges of one counsel
(and, if necessary, one local counsel per jurisdiction), and the charges of
IntraLinks) and (ii) all reasonable and documented out-of-pocket expenses of the
Administrative Agent and the Senior Lenders (including the reasonable documented
fees, disbursements and other charges of one counsel) in connection with the
enforcement of the Credit Documentation or in any bankruptcy case or insolvency
proceeding.      The Administrative Agent, the Syndication Agent, the Arrangers
and the Senior Lenders (and their affiliates and each of their respective
officers, directors, partners, trustees, employees, shareholders, advisors,
agents, attorneys and controlling persons and each of their respective heirs,
successors and assigns) will have no liability for, and will be indemnified and
held harmless against, any loss, liability, cost or expense incurred in respect
of the financing contemplated hereby or the use or the proposed use of proceeds
thereof (except to the extent resulting from the gross negligence, bad faith or
willful misconduct of the indemnified party).   Governing Law and Forum    State
of New York.   Counsel to the Administrative Agent and the Arrangers    Simpson
Thacher & Bartlett LLP.

 

A-10



--------------------------------------------------------------------------------

Annex A-I

Interest and Certain Fees

 

Interest Rate Options    The Company may elect that the loans comprising each
borrowing bear interest at a rate per annum equal to:    (i) the Base Rate plus
the Applicable Margin (“Base Rate Loans”); or    (ii) the LIBOR Rate plus the
Applicable Margin (“LIBOR Loans”);    provided, that Swing Line Loans will
always be Base Rate Loans.    As used herein:    “Base Rate” means the higher of
(i) the prime lending rate as set forth on the British Banking Association
Telerate Page 5 (the “Prime Rate”), and (ii) the federal funds effective rate
from time to time plus 0.5%.    “Applicable Margin” means a per annum rate equal
to (i) 1.50%, in the case of Base Rate Loans and (ii) 2.50%, in the case of
LIBOR Loans); provided, that, on and after delivery of the financial statements
required under the Credit Documentation, the Applicable Margin in respect of the
Revolving Credit Facility shall be subject to adjustment based on adjusted
leverage levels to be agreed.    “LIBOR Rate” means the rate (adjusted for
statutory reserve requirements for eurocurrency liabilities) at which eurodollar
deposits for one, two, three or six months (as selected by the Company) are
offered in the interbank eurodollar market.    No new LIBOR interest period may
be selected when any event of default is continuing. Interest Payment Dates   
For Base Rate Loans, quarterly in arrears.    For LIBOR Loans, on the last day
of each relevant interest period and, in the case of any interest period longer
than three months, on each successive date three months after the first day of
such interest period. Commitment Fees    The Company will pay a commitment fee
calculated from the Closing Date at 0.50% per annum, on the average daily unused
portion of the Revolving Credit Facility payable quarterly in arrears; provided,
that, on and after delivery of the financial statements required under the
Credit Documentation, the commitment fee shall be subject to adjustment based on
adjusted leverage levels to be agreed. Swing Line Loans will, for purposes of
the commitment fee calculations only, not be deemed to be a utilization of the
Revolving Credit Facility.

 

A-I-1



--------------------------------------------------------------------------------

Letter of Credit Fees    The Company will pay a commission on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to LIBOR Loans under the Revolving Credit Facility on the
face amount of each Letter of Credit. Such commission will be shared ratably
among the Senior Lenders participating in the Revolving Credit Facility and will
be payable quarterly in arrears.    In addition to letter of credit commissions,
a fronting fee calculated at a rate per annum to be agreed upon by the Company
and the Issuing Senior Lender on the face amount of each Letter of Credit will
be payable quarterly in arrears to the Issuing Senior Lender for its own
account. In addition, customary administrative, issuance, amendment, payment and
negotiation charges will be payable to the Issuing Senior Lender for its own
account. Default Rate    Overdue amounts (including overdue interest) will bear
interest at a rate equal to 2% per annum above the rate applicable to Base Rate
Loans. Rate and Fee Basis    All per annum rates will be calculated on the basis
of a year of 360 days (or 365 or 366 days, as applicable, in the case of Base
Rate Loans the interest rate payable on which is then based on the Prime Rate)
and the actual number of days elapsed.

 

A-I-2



--------------------------------------------------------------------------------

EXHIBIT B TO COMMITMENT LETTER

SUMMARY OF TERMS OF INTERIM LOANS

Set forth below is a summary of certain of the terms of the Interim Loan
Facility and the documentation related thereto. Capitalized terms used and not
otherwise defined herein have the meanings set forth in the Commitment Letter to
which this Summary of Terms is attached and of which it forms a part.

 

Borrower    The Company. Joint Book-Runners and Joint Lead Arrangers    Lehman
Brothers and Bear Stearns. Administrative Agent.    LCPI. Syndication Agent.   
BSCL. Loans    $1,250 million (less the principal amount of the Existing Public
Debt that remains outstanding after the Closing Date and accrued interest and
tender premiums allocable thereto) in aggregate principal amount of senior
subordinated increasing rate loans due 2007 (the “Interim Loans”). Subordination
   The Interim Loans and all obligations with respect thereto will be
subordinated in right of payment to the payment in full of all obligations of
the Company under the Credit Facilities and certain refinancings thereof on
terms satisfactory to the Lenders in their sole discretion. The Company will not
be permitted to incur any indebtedness that is subordinated to any borrowings
under the Credit Facilities and senior to any other indebtedness of the Company.
Nothing in the subordination provisions will prevent any holder of Interim Loans
from receiving and retaining any proceeds originally received by the Company or
any subsidiary of the Company that were used to repay Interim Loans to the
extent required under the “Mandatory Repayment” provision described below, and
the same may be retained by such holder free and clear of any claims by holders
of any debt, pursuant to these subordination provisions or otherwise. Security
   None. Use of Proceeds    The proceeds of the Interim Loans will be used to
finance, in part, the Acquisition (including related fees and expenses
(including severance costs)), to refinance certain existing indebtedness of the
Acquired Business and the Company, and for general corporate purposes of the
Company and its subsidiaries, including without limitation to finance capital
expenditures, asset purchases, other investments.

 

B-1



--------------------------------------------------------------------------------

Maturity    365 days from the date of initial funding (the “Maturity Date”).
Funding Date    The Closing Date. Mandatory Rollover    If (i) the Interim Loans
are not repaid in full on or prior to the Maturity Date and (ii) the conditions
precedent set forth in Exhibit C to the Commitment Letter are satisfied, then
the Interim Loans will be automatically extended on the Maturity Date into
Extended Term Loans due on the ninth anniversary of the Maturity Date of the
Company (the “Extended Term Loans”) in an aggregate principal amount equal to
the aggregate principal amount of Interim Loans so extended. The Extended Term
Loans will have the terms set forth in Exhibit C to the Commitment Letter. Under
certain circumstances, Extended Term Loans may be exchanged by the holders
thereof for Exchange Notes (the “Exchange Notes”). The Exchange Notes will have
the terms set forth in Exhibit C to the Commitment Letter. The Exchange Notes
will be issued, undated, on the Closing Date and placed in an escrow account and
held by a mutually agreeable fiduciary pending such exchange. Interest    The
Interim Loans will bear interest at a variable per annum rate equal to the sum
of (a) a base rate to be selected by the Company on the date of funding equal to
either (i) the one-, three- or six- month London Interbank Offered Rate, reset
monthly or quarterly, as the case may be (the “LIBOR Rate”), calculated on the
basis of the actual number of days elapsed in a year of 360 days, or (ii) the
Base Rate (as defined in the Credit Facilities Term Sheet), plus (b) a spread
(the “Spread”) equal to (i) 450 basis points in case of the LIBOR Rate or
(ii) 350 basis points in case of the Base Rate. The Spread will increase by 75
basis points upon the 180 day anniversary of the date of funding of the Interim
Loans and 50 basis points each 90 day anniversary thereafter. The interest rate
on the Interim Loans will not at any time exceed 11.0% per annum. Interest will
be payable quarterly, in arrears, on the Maturity Date and on the date of any
prepayment of the Interim Loans. Notwithstanding the limitations set forth in
this paragraph, overdue amounts (including overdue interest) will bear interest
at a rate equal to 2% above the rate otherwise applicable thereto. For Interim
Loans outstanding after the Maturity Date, interest will be payable on demand at
the default rate. Guarantees    The Interim Loans will be guaranteed on a senior
subordinated basis by each affiliate of the Company that

 

B-2



--------------------------------------------------------------------------------

   guarantees all or a portion of the indebtedness under the Credit Facilities
(the “Guarantors”). A subsidiary’s guarantee will be released upon the sale of
such subsidiary, subject to use of the proceeds therefrom to repay Interim Loans
and/or borrowings to the extent required under the Credit Facilities. Mandatory
Repayment    The Company will repay Interim Loans with the net cash proceeds
from (i) any direct or indirect public offering or private placement of debt
securities of the Company or any of the Company’s subsidiaries or any equity
securities of the Company, (ii) the incurrence of any other indebtedness by the
Company or any subsidiary of the Company (other than borrowings under the Credit
Facilities and certain permitted indebtedness as in effect on the Closing Date)
and (iii) any future issuance or sale of stock of subsidiaries or sales of
assets (subject to reinvestment rights and customary ordinary course exceptions)
by the Company or any subsidiary of the Company, subject, in the case of clauses
(i) (in the case of equity securities only), (ii) and (iii) only, to the prior
repayment of any amount outstanding under the Credit Facilities and required to
be prepaid with the proceeds thereof, in each case at 100% of the principal
amount of the Interim Loans repaid, plus all accrued and unpaid interest and
fees to the date of the repayment. Optional Repayment    The Interim Loans may
be repaid, in whole or in part on a pro rata basis, at the option of the Company
at any time upon three business days’ prior written notice at a price equal to
100% of the principal amount thereof, plus all accrued and unpaid interest and
fees to the date of repayment. Payments    Payments by the Company will be made
by wire transfer of immediately available funds. Transferability    With the
consent of the Administrative Agent (which consent will not be unreasonably
withheld or delayed), each of the Interim Lenders will be free to sell or
transfer all or any part of its Interim Loans to any third party and to pledge
any or all of the Interim Loans to any commercial bank or other institutional
lender. Participations will not require the consent of the Company or the
Administrative Agent; provided, that prior to 180 days after the Closing Date,
(i) any such sale or transfer shall be consummated in consultation with the
Company and (ii) the Initial Lenders shall continue to hold, pro rata based on
their respective initial Commitments, at least 51% of the aggregate principal
amount of Interim Loans (it being understood that the foregoing shall not limit
the ability of the Initial Lenders to sell participations in their Interim
Loans).

 

B-3



--------------------------------------------------------------------------------

Amendments    Modifications to the terms of the Interim Loan Agreement may be
made with the consent of the holders of a majority in aggregate principal amount
of the Interim Loans then outstanding, except that (subject to customary lender
replacement provisions) without the consent of each holder of Interim Loans
affected thereby, no modification or change may (i) extend the maturity of or
time of payment of interest on any Interim Loans, (ii) reduce the rate of
interest or the principal amount of any Interim Loans, (iii) alter the repayment
provisions of the Interim Loans, (iv) change the subordination provisions in a
manner that would adversely affect the holders of the Interim Loans or (v)
reduce the percentage of holders necessary to modify or change the Interim
Loans. Yield Protection    The Interim Loan Agreement will contain customary
provisions (i) protecting the Interim Lenders against increased costs of loss of
yield resulting from changes in reserve, tax, capital adequacy and other
requirements of law and from the imposition of or changes in witholding and
other taxes and (ii) indemnifying the Interim Lenders for “breakage costs”
incurred in connection with, among other things, any repayment of the Interim
Loans on a day other than the last day of an interest period. Representations
and Warranties    The Interim Loan Agreement will contain such representations
and warranties of the Company and the Guarantors as are customary for financings
of this kind (based on the representations and warranties contained in the
Credit Documentation). Covenants    The Interim Loan Agreement will contain such
covenants of the Company and the Guarantors as are customary for financings of
this kind (based on covenants as are customary for an indenture governing a high
yield senior subordinated note issue (but with baskets and exceptions more
restrictive in certain respects, as determined by the Arrangers to be consistent
with financings of this type)). Conditions Precedent    The obligation of each
of the Interim Lenders to provide or cause one of its affiliates to provide the
Interim Loans will be subject to (i) the conditions set forth on Exhibit D to
the Commitment Letter, (ii) the accuracy in all material respects (except to the
extent otherwise qualified by materiality or similar qualification) of all
representations and warranties in the Interim Loan Agreement (including, without
limitation, the material adverse change (which as of the Closing Date shall be
defined in a manner consistent with the Commitment Letter and thereafter as
mutually agreed by the parties) and litigation representations) and (iii) there
being no default or event of default in existence at the time of, or after
giving effect to the making of, the Interim Loans; provided that, the

 

B-4



--------------------------------------------------------------------------------

   only representations and warranties relating to the Acquired Business and its
businesses the making of which shall be a condition to availability of the
Interim Loans on the Closing Date shall be the representations made by the
Acquired Business in the Merger Agreement. Events of Default; Remedies    The
Interim Loan Agreement will contain such events of default as are customary for
financings of this kind, including, without limitation, a change of control (the
definition of which is to be agreed), based on events of default as are
customary for an indenture governing a high yield senior subordinated note issue
(but more restrictive in certain respects, as determined by the Arrangers to be
consistent with financings of this type). Governing Law    State of New York.
Counsel to the Administrative Agent and the Arrangers   

 

Simpson Thacher & Bartlett LLP.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C TO COMMITMENT LETTER

SUMMARY OF TERMS OF EXTENDED TERM LOANS AND EXCHANGE NOTES

Capitalized terms used but not defined herein have the meanings assigned to them
in the Commitment Letter to which this Exhibit C is attached.

 

Borrower/Issuer    The Company. Extended Term Loans    On the Maturity Date,
subject to satisfaction of the conditions set forth below, the outstanding
Interim Loans will be automatically extended into Extended Term Loans. The
Extended Term Loans will be governed by the provisions of the Interim Loan
Agreement and, except as expressly set forth below, will have the same terms as
the Interim Loans. Exchange Notes    At any time on or after the Maturity Date,
a holder of Extended Term Loans may exchange all or a portion (in a minimum
increment of $500,000) of the Extended Term Loans to be exchanged for Exchange
Notes having a principal amount equal to the principal amount of the Extended
Term Loan for which it is exchanged and having a fixed interest rate equal to
the interest rate on the Extended Term Loan at the time of exchange provided
that the Company may defer the first issuance of Exchange Notes until such time
as the Company has received requests to issue an aggregate of at least
$25,000,000 in principal amount of Exchange Notes. The Exchange Notes and the
Extended Term Loans will rank pari passu with each other.    The Company will
issue Exchange Notes under an indenture that complies with the Trust Indenture
Act of 1939, as amended (the “Indenture”). The Company will appoint a trustee
reasonably acceptable to the Arrangers. The Exchange Notes and the Indenture
will be fully executed and deposited into escrow on the Closing Date. Maturity
   The Extended Term Loans and the Exchange Notes will mature on the ninth
anniversary of the Maturity Date (the “Final Maturity Date”). Conditions
Precedent    The obligation of each of the Interim Lenders to extend the Interim
Loans to Extended Term Loans will be subject to the absence of a bankruptcy or
other insolvency proceeding of the Company or any of its subsidiaries (other
than Immaterial Subsidiaries) or a payment default in respect of the Interim
Loan Facility or the Credit Facilities. Interest Rate    The Extended Term Loans
will bear interest at an increasing rate equal to the Initial Rollover Rate plus
the Rollover Spread (as defined below); provided that the interest rate in
effect at any time shall not exceed 11.0%.

 

C-1



--------------------------------------------------------------------------------

   “Initial Rollover Rate” shall be determined as of the Maturity Date of the
Interim Loans and shall equal the interest rate borne by the Interim Loans on
the day immediately preceding the Maturity Date.    “Rollover Spread” shall be
50 basis points during the three-month period commencing on the Maturity Date.
The Rollover Spread shall increase by 50 basis points upon each three-month
anniversary thereafter.    Interest will accrue on any overdue amount (whether
interest or principal, including defaulted interest), to the extent lawful, at a
rate per annum equal to 200 basis points over the then current interest rate,
until such amount (plus all accrued and unpaid interest) is paid in full.   
Interest on the Extended Term Loans will be payable quarterly in arrears on the
first business day of each fiscal quarter of the Company, on the Maturity Date
of the Extended Term Loans and on the date of any prepayment thereof.   
Interest on the Exchange Notes will be payable semi-annually in arrears on the
first business day of each first and third fiscal quarter of the Company, on the
Maturity Date of the Exchange Notes and on the date of any prepayment thereof.
Subordination    Same as Interim Loans. Guarantees    Same as Interim Loans.
Mandatory Repayment    Same as Interim Loans in the case of Extended Term Loans
and in the case of the Exchange Notes, only if so provided therein. Change of
Control    Same as Interim Loans in the case of Extended Term Loans.    Each
holder of Exchange Notes will be entitled to require the Company, and the
Company must offer, to repurchase the Exchange Notes held by such holder at a
price of 101% of the principal amount thereof, plus all accrued and unpaid
interest and fees to the date of repurchase, upon the occurrence of a Change of
Control (as defined in the Interim Loan Agreement). Optional Repayment    Except
as set forth below, the Extended Term Loans may be repaid or redeemed, in whole
or in part, at the option of the Company at any time upon three business days’
prior written notice at a price equal to 100% of the principal amount thereof,
plus all accrued and unpaid interest and fees to the date of repayment.

 

C-2



--------------------------------------------------------------------------------

   The Exchange Notes will be redeemable during the first four years from the
Maturity Date at any time, in whole or in part, at the option of the Company,
subject to a redemption price equal to the sum of (i) 100% of the principal
amount of the Exchange Notes and (ii) a make-whole premium calculated using a
rate of treasuries plus 50 basis points.    The Exchange Notes will be
redeemable at any time, in whole or in part, at the option of the Company, after
the fourth anniversary of the Maturity Date, at redemption prices equal to par
plus accrued interest plus a premium equal to half the coupon on such Exchange
Notes, which premium will decline ratably on each subsequent yearly anniversary
of the funding of the Interim Loans to zero on the date that is two years prior
to the maturity of the Exchange Notes.    In addition, on or prior to the third
anniversary of the Closing Date, up to 35% of the original principal amount of
the Exchange Notes may be redeemed from the proceeds of a qualifying equity
offering by the Company at a redemption price equal to par plus the coupon and
accrued interest. Yield Protection    Same as Interim Loans. Payments    Same as
Interim Loans. Covenants    Same as Interim Loans, in the case of the Extended
Term Loans. The Exchange Notes will have such covenants as are customary for an
indenture governing a high yield senior subordinated note issue (but with
baskets and exceptions more restrictive in certain respects, as determined by
the Arrangers to be consistent with financings of this type). Events of Default
   Same as Interim Loans, in the case of the Extended Term Loans. The Exchange
Notes will have such events of default as are customary for an indenture
governing a high yield senior subordinated note issue (but more restrictive in
certain respects, as determined by the Arrangers to be consistent with
financings of this type). Transferability    Unlimited except as otherwise
provided by law. Defeasance Provisions    None with respect to Extended Term
Loans. The Exchange Notes will have defeasance provisions customary for high
yield securities. Amendments    Same as Interim Loans.

 

C-3



--------------------------------------------------------------------------------

Registration Rights    Within 90 days after the first issuance of any Exchange
Notes, the Company will be required to file a shelf registration statement with
respect to the Exchange Notes (a “Shelf Registration Statement”). The Company
and the Guarantors, jointly and severally, will pay liquidated damages in the
form of increased interest of 50 basis points on the principal amount of
Exchange Notes outstanding to holders of Exchange Notes (i) if the Shelf
Registration Statement is not filed within 90 days of the Maturity Date (as
provided above) or is not declared effective by the SEC within 180 days of the
Maturity Date, until such Shelf Registration Statement is filed or declared
effective (as applicable), and (ii) during any period of time (subject to
customary exceptions) following the effectiveness of the Shelf Registration
Statement that such Shelf Registration Statement is not available for sales
thereunder. After 12 weeks, the liquidated damages will increase by 50 basis
points, and will increase by 50 basis points for each 12-week period thereafter
to a maximum increase in interest of 200 basis points. The Company will be
required to effect an “A/B” exchange offer to all holders of Exchange Notes
within 180 days of the issuance of the Exchange Notes if the holders of a
majority in principal amount of the Exchange Notes then outstanding so request.
The Company may choose to effect one or more “A/B” exchange offers in respect of
Exchange Notes either prior to or after they have been included in the Shelf
Registration Statement. Once any particular Exchange Notes have been exchanged
in an “A/B” exchange offer, the Company shall have no further obligation to
include such Exchange Notes in the Shelf Registration Statement.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D TO COMMITMENT LETTER

FUNDING CONDITIONS

Capitalized terms used but not defined herein have the meanings assigned to them
in the Commitment Letter to which this Exhibit D is attached and of which it
forms a part. The availability of the Credit Facilities and Interim Loan
Facility is conditioned upon satisfaction of the conditions precedent summarized
below.

 

(a) Each Credit Party shall have executed and delivered customary definitive
financing documentation with respect to the Interim Loan Facility and the Credit
Facilities reasonably satisfactory to the Administrative Agent, the Arrangers
and their counsel reflecting the terms of this Commitment Letter.
Notwithstanding anything to the contrary, the terms of the documentation shall
be such that they do not impair the availability of the Credit Facilities or the
Interim Loan Facility on the Closing Date if the conditions set forth herein are
satisfied.

 

(b) There shall not exist (pro forma for the Acquisition and the financing
thereof) any default or event of default under the Credit Facilities or the
Interim Loan Agreement.

 

(c) The Acquisition shall have been consummated pursuant to the Merger Agreement
and other customary documentation reasonably satisfactory to the Arrangers (it
being understood that the Merger Agreement in the form dated as of March 13,
2006 is satisfactory to the Arrangers), and no provision thereof shall have been
waived, amended, supplemented or otherwise modified in a manner that is material
and adverse to the interests of the Lenders without the consent of the
Arrangers. No stockholder rights plan or other “poison pill” of the Acquired
Business shall become exercisable in connection with the Acquisition.

 

(d) The Company shall have complied with all of its material obligations under
and agreements in the Commitment Letter, the Engagement Letter and the Fee
Letter.

 

(e) A majority of each issue of Existing Public Debt shall have accepted a
tender and exit consent offer (the “Tender Offer”) made on terms reasonably
satisfactory to the Arrangers, or all of each issue of Existing Public Debt has
been redeemed or covenant defeased. The Tender Offer, redemption or defeasance,
as the case may be, shall have settled or become effective, as the case may be,
contemporaneous with the Closing Date.

 

(f) Each of the conditions set forth in Sections 6.01(a), (b) and (c) of the
Merger Agreement (in the form referred to in paragraph (c) above) shall have
been and shall remain satisfied.

 

(g) At least 30 days prior to the Closing Date, the Arrangers shall have
received audited, in the case of the fiscal year-end, and unaudited, in the case
of interim (which shall have been reviewed by the independent accountants for
the Company or the Acquired Business, as the case may be, as provided in
Statement on Auditing Standards No. 100) annual and quarterly consolidated
financial statements of the Company and the Acquired Business and all other
completed or probable acquisitions (including pro forma financial statements)
meeting the requirements of Regulation S-X for a Form S-3 registration statement
under the Securities Act of 1933, as amended.

 

(h) Each of the Facilities (other than the Incremental Term Loan Facility) shall
have been rated by Moody’s and S&P.

 

D-1



--------------------------------------------------------------------------------

(i) The Arrangers shall have received the results of recent lien searches with
respect to the Company and the Acquired Business, and such searches shall not
reveal any liens other than liens permitted by the Credit Documentation (which
permitted liens shall be no more restrictive than those in the Existing Credit
Agreement) or liens to be discharged substantially concurrently with the closing
of the Credit Facilities pursuant to documentation satisfactory to the
Arrangers.

 

(j) To the extent contemplated in Exhibit A to the Commitment Letter, all
documents and instruments required to perfect the first priority security
interest in the collateral under the Credit Facilities (including delivery of
stock certificates and undated stock powers executed in blank) shall have been
executed and be in proper form for filing, and, in connection with the real
estate collateral, the Administrative Agent shall have received satisfactory
title insurance policies (each with exceptions for matters listed on Schedule B
of the title policies issued in connection with the Existing Credit Agreement),
surveys and other customary documentation to the extent reasonably requested by
it.

 

(k) The Arrangers shall be satisfied that the Company shall have used all
commercially reasonable efforts to take such steps as may be reasonably
requested by the Arrangers to cause the Notes to be issued and sold prior to the
Closing Date, which efforts will include, without limitation, the preparation of
a preliminary prospectus or preliminary offering memorandum or preliminary
private placement memorandum suitable for use in a customary “high-yield road
show” not less than 30 days prior to the Closing Date and the participation of
senior management and representatives of the Company and, to the extent
practicable, the Acquired Business in the road show and the other matters
contemplated by the Fee Letter and the Engagement Letter.

 

(l) The Lenders shall have received a customary solvency certificate from the
Company’s chief financial officer as to the solvency of the Credit Parties,
taken as a whole, and such customary legal opinions from counsel to the Company
(including, where appropriate, local counsel) as the Arrangers may reasonably
request.

 

D-2